 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        HORACE G FRIEND,                                  CASE NO. C19-6154RBL
 9
                               Plaintiff,                 ORDER
10               v.

11      ANGEL MARTINEZ, et al.,

12                             Defendants.

13

14          THIS MATTER is before the Court on Plaintiff Friend’s Motion to Remand [Dkt. # 9],

15   based on his claim that since Defendants removed the case [Dkt. #1], he has unilaterally reduced

16   the amount of damages he seeks below the jurisdictional threshold.

17          As Defendants accurately point out, post-removal amendments do not deprive the Court

18   of subject matter jurisdiction, so long as the initial removal was proper. See Sparta Surgical

19   Corp. v. National Ass’n of Securities Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir.1998). Friend’s

20   post-removal effort to deprive the Court of jurisdiction is therefore unavailing, and his Motion to

21   Remand is DENIED.

22          Friend’s alternate Motion for Voluntary Dismissal (without prejudice) is unopposed and

23   is therefore GRANTED, and this matter is DISMISSED without prejudice.

24


     ORDER - 1
 1             Defendants’ pending Motion to Dismiss [Dkt. # 7] is DENIED as moot. The case is

 2   closed.

 3             IT IS SO ORDERED.

 4             Dated this 8th day of January, 2020.

 5

 6                                                       A
                                                         Ronald B. Leighton
 7                                                       United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
